

115 HR 1914 IH: Performance Royalty Owners of Music Opportunity To Earn Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1914IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Issa (for himself and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, to grant owners of copyright in sound recordings the
			 exclusive right to prohibit the broadcast transmission of the sound
			 recordings by means of terrestrial radio stations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Performance Royalty Owners of Music Opportunity To Earn Act of 2017 or the PROMOTE Act of 2017. 2.Exclusive right of an owner of copyright to prohibit the broadcast transmission of a copyrighted sound recording by a terrestrial radio station (a)In generalSection 106 of title 17, United States Code, is amended—
 (1)in paragraph (5), by striking ; and and inserting a semicolon; (2)in paragraph (6), by striking the period and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (7)to prohibit performance of a sound recording publicly by means of a broadcast transmission (as that term is defined in section 114(k)) by a terrestrial radio station.
						.
				(b)Limitation on exclusive right To prohibit the broadcast transmission of a sound recording by means
 of a terrestrial radio stationSection 114 of title 17, United States Code, is amended— (1)in subsection (a), by striking (3) and (6) and inserting (3), (6), and (7);
 (2)by redesignating subsection (j) as subsection (k); and (3)by inserting after subsection (i) the following new subsection:
					
						(j)Limitation on exclusive right To prohibit the broadcast transmission of a sound recording by a
			 terrestrial radio station
 (1)In generalAn owner of copyright in a sound recording may not exercise the exclusive right under paragraph (7) of section 106 to prohibit the broadcast transmission of the sound recording by a terrestrial radio station with regard to—
 (A)a terrestrial radio station that pays the applicable royalties under terms described in paragraph (2);
 (B)a broadcast transmission of a sound recording of religious services; (C)a broadcast transmission by an educational terrestrial radio station;
 (D)a broadcast transmission by a terrestrial radio station conforming to rules established for low-power FM radio stations in subpart G of part 73 of title 47, Code of Federal Regulations; or
 (E)an incidental use. (2)Royalties and terms (A)In generalSubject to subparagraph (B), the royalties and terms described in this paragraph shall be identical to those regarding a license for eligible nonsubscription transmission services for audio transmissions under subsection (f)(2).
 (B)Royalty distributionsTo the extent that any compensation is provided to an owner of copyright in a sound recording for the broadcast transmission by a terrestrial radio station of the sound recording, 50 percent of such compensation shall be paid to the agent designated to distribute receipts under subsection (f). The agent shall distribute such payments in accordance with subparagraphs (B) through (D) of subsection (g)(2), and such payments shall be the only payments to which featured and nonfeatured artists are entitled by virtue of such compensation for such broadcast transmission.
								.
				